DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A1, B1, C1, and D2 in the reply filed on 8/8/2022 is acknowledged.
Claim(s) 6 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (specifically: claim 6 is drawn to non-elected species C2), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/492279, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Application No. 61/492279 fails to provide support for the guide sheath of the accessing/ delivery thereof through the apex of the heart nor the annuloplasty ring being in a compressed delivery geometry within a plane theat is pransverse to a longitudinal axis of the guide sheath (as required by independent claim 1).  Claim(s) 1-5, 7-19are awarded a priority date of February 15, 2012.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 5, 8-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 5-6 of U.S. Patent No. 10,779,945. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claim(s) 1, 5, 8-9 are to be found in patent claim(s) 1, 5-6 (as the application claim(s) 1, 5, 8-9 fully encompass patent claim(s) 1, 5-6).  The difference between the application claim(s) 1, 5, 8-9 and the patent claim(s) 1, 5-6 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim(s) 1, 5-6 of the patent is in effect a “species” of the “generic” invention of the application claim(s) 1, 5, 8-9.  It has been held that the generic invention is “anticipated by the “species”.  See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  Since application claim(s) 1, 5, 8-9 is/are anticipated by claim(s) 1, 5-6 of the patent, it is not patentably distinct from claim(s) 1, 5-6 of the patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 5, 7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berreklouw (US 6790229 B1 – as cited by Applicant).
With respect to claim 1:
Berreklouw discloses a system, as can be seen in figs. 43A-43C of fig. 47A-47B, for percutaneous transcatheter delivery of an annuloplasty ring to repair a target valve of a heart (capable of use at a valve annulus is an annuloplasty ring), the delivery apparatus comprising:
a guide sheath (sleeve 872) having a lumen therethrough (column 44, line 66-column 45, line 26) and configured to be positioned into the heart via an access site through a wall of the heart at the apex of the heart, the guide sheath (sleeve 872) having a length configured to be positioned through a ventricle of the heart, retrograde through the target valve, and into an atrium of the heart (“While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  Examiner is considering the sleeve 872 is capable of being positioned into the heart via an access site through a wall of the heart at the apex of the heart such that it can be positioned through a ventricle of the heart, retrograde through the target valve, and into an atrium of the heart);
a delivery assembly (sleeve 871) configured to be positioned within the guide sheath (sleeve 872) and advanced to a distal portion of the guide sheath (fed through sleeve 872) (column 44, line 66-column 45, line 26); and
the annuloplasty ring (device 70) configured to be arranged in a compressed delivery geometry within a plane that is transverse to a longitudinal axis of the lumen (compressed in a spiral configuration, as seen in fig. 43A) of the guiding sheath (sleeve 872) (column 44, line 66-column 45, line 26), wherein the annuloplasty ring (device 70) comprises a plurality of anchors (flange fingers 72, 73) configured to be pressed into and engage tissue of an annulus of the target valve (Examiner is considering the flange fingers 72, 73 a capable of being pressed into and engage tissue of an annulus of the target valve) (column 44, line 66-column 45, line 26).
With respect to claim 5:
Wherein the annuloplasty ring (device made up of segments 880) comprises free ends configured to be snapped together (clamping the flange segments) to decrease a diameter of the annuloplasty ring (device made up of segments 880) and thereby (is capable of) decrease a diameter of the annulus of the target valve (features of various embodiments are combinable) (column 1, lines 51-57, column 45, line 66-column 46, line 27).
With respect to claim 7:
Further comprising a cinching mechanism (draw cord) configured to cinch the annuloplasty ring (device made up of segments 880) to reduce a diameter of the annuloplasty ring (device made up of segments 880) (features of various embodiments are combinable) (column 1, lines 51-57, column 45, line 66-column 46, line 27).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berreklouw (US 6790229 B1 – as cited by Applicant) in view of Rafiee et al. (US 2007/0244555 A1 – as cited by Applicant).
With respect to claim 9:
Berreklouw discloses the invention substantially as claimed, as discussed above.  However, Berreklouw does not disclose the system to further comprise a knot pusher configured to knot the suture and push the suture from outside the heart to a point inside the heart adjacent the annuloplasty ring.
Rafiee et al. teaches an annuloplasty ring (made up of helical anchors 2245A-B), as can be seen in figs. 22A-22C, comprising a cinching mechanism/ sutures (tether 2500) used to reduce the diameter of the annuloplasty ring (made up of helical anchors 2445A-B) (paragraph [0108]).  The cinching mechanism/ suture (tether 2500) is tightened by a knot pusher (lock pusher 2272) and locking device 2255) (paragraph [0108]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the knot pusher (lock pusher 2272) and locking device (2255), as taught by Rafiee et al.,  with the cinching mechanism/ suture (draw cord), as disclosed by Berreklouw, as Berreklouw is silent as to the methodology/ structure used to tighten and lock the cinching mechanism/ suture (draw cord), and as both structures are used on the same area of the body (within the vasculature) for the same purpose (to reduce the diameter thereof) they should have the same/ interchangeable methodologies/ structure for performing the aforementioned functions.
Claim(s) 1-4, 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Navia et al. (US 2004/0243230 A1 – as cited by Applicant) in view of Navia et al. (US 2006/0195183 A1 – as cited by Applicant).
With respect to claim 1:
Navia et al. (‘230) discloses the invention substantially as claimed.  Specifically, Navia et al. (‘230) discloses a system for percutaneous transcatheter delivery of an annuloplasty ring to repair a target valve of a heart, as can be seen in figs. 1-14,
a guide sheath (delivery capsule 54) (paragraph [0065]) configured to (capable of) be positioned into the heart via an access site through a wall of the heart at the apex of the heart, the guide sheath (delivery capsule 54) having a length configured to be positioned through a ventricle of the heart, retrograde through the target valve, and into an atrium of the heart;
a delivery assembly (balloon 60) configured to be positioned within the guide sheath (delivery capsule 54) (paragraph [0064]); and
the annuloplasty ring (annuloplasty ring 12) configured to be arranged in a compressed delivery geometry, as can be seen in fig. 6, within a plane that is transverse to a longitudinal axis of the guiding sheath (delivery capsule 54) (paragraph [0065]), wherein the annuloplasty ring (annuloplasty ring 12) comprises a plurality of anchors (hook members 46) configured to be pressed into and engage tissue of an annulus of the target valve (paragraph [0069]).
However, Navia et al. (‘230) does not disclose the guide sheath (delivery capsule 54) having a lumen therethrough capable of having the delivery assembly (balloon 60) delivered therethrough.
Navia et al. (‘183) teaches a system for delivery of an implant (apparatus 10) to a target heart (paragraphs [0063-0067]).  The delivery apparatus comprising: a guide sheath (catheter 128); a delivery assembly (hourglass shaped balloon 120); and an implant 10) (paragraphs [0063-0067]).  The guide sheath (catheter 128) has a lumen therethrough capable of the delivery assembly (hourglass shaped balloon120) and implant (apparatus 10) being advanced therethrough (paragraphs [0063-0066]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the guide sheath (delivery capsule 54), as disclosed by Navia et al. (‘230), with the guide sheath (catheter 128), as taught by Navia et al. (‘183), as the two structures are functional equivalents for each other (both structures are used to deliver a heart valve implant on a delivery apparatus in a minimally invasive compressed configuration to a patients damaged heart valve) and are therefore obvious substitutes for each other.
With respect to claim 2:
Wherein the delivery assembly (balloon 60), as disclosed by Navia et al. (‘230), comprises a balloon assembly (balloon 60) comprising: 
an upper balloon portion (second bulb 64) defining an upper surface of a recess (as the connection between the second bulb 64 and the center section 66) and configured to (capable of) inflate to restrict distal shifting of the annuloplasty ring (annuloplasty ring 12) relative to the recess (center section 66) as the delivery assembly (balloon 60) is advanced and positioned in the target valve (paragraphs [0064-0065]); and
a lower balloon portion (first bulb 62) defining a lower surface of the recess (as the connection between the first bulb 62 and the center section 66) and configured to (capable of) inflate to restrict proximal shifting of the annuloplasty ring (annuloplasty ring 12) relative to the recess (center section 66) as the delivery assembly (balloon 60) is advanced and positioned in the target valve (paragraphs [0064-0065]);
wherein the upper balloon portion (second bulb 64) and the lower balloon (first bulb 62) of the balloon assembly (balloon 60) are more pliant (due their larger shape and to not being constrained by the annuloplasty ring 12) than the recess (center section 66) of the balloon assembly (balloon 60) to inflate and expand more readily than the recess (center section 66), and wherein inflation of the balloon assembly (balloon 60) to cause expansion of the recess (center section 66) expands the annuloplasty ring (annuloplasty ring 12) from the compressed delivery geometry to an expanded operable geometry (paragraphs [0064, 0068]).
With respect to claim 3:
Wherein the delivery assembly (balloon 60), as disclosed by Navia et al. (‘230), comprises a balloon assembly (balloon 60) comprising:
an upper balloon (second bulb 64) defining an upper surface of a recess (as the connection between the second bulb 64 and the center section 66) and configured to (capable of) inflate to a diameter larger than the annulus of the target valve to restrict distal shifting of the annuloplasty ring (annuloplasty ring 12) and provide a surface that can be withdrawn to secure the annuloplasty ring (annuloplasty ring 12) against the annulus of the target valve (paragraphs [0064-0065]); and
a lower balloon (first bulb 62) defining a lower surface of the recess (as the connection between the first bulb 62 and the center section 66) and configured to (capable of) inflate to expand the annuloplasty ring (annuloplasty ring 12) from the compressed delivery geometry to an expanded operable geometry, wherein the annuloplasty ring (annuloplasty ring 12) in the compressed delivery geometry is disposed within the recess (center section 66) of the balloon assembly (balloon 60) (paragraphs [0064-0065]).
With respect to claim 4:
Wherein the balloon assembly (balloon 60), as disclosed by Navia et al. (‘230), inherently must comprise a double lumen shaft coupling the upper balloon (second bulb 64) and the lower balloon (first bulb 62) (paragraphs [0064-0065]), the double lumen shaft having a first lumen coupled to and configured to direct a fluid or gas into the upper balloon (second bulb 64) from outside the heart and having a second lumen coupled to and configured to direct a fluid or gas into the lower balloon (first bulb 62) from outside the heart (in order for the balloons to be inflated together but also potentially with different materials there must be separate lumens within the shaft connecting to the balloon 60).
With respect to claim 7:
Further comprising a cinching mechanism (constraining wire 52), as disclosed by Navia et al. (‘230), configured to cinch the annuloplasty ring (annuloplasty ring 12) to reduce a diameter of the annuloplasty ring (annuloplasty ring 12) (paragraph [0067]).
With respect to claim 8:
Wherein the anchors (hook members 46), as disclosed by Navia et al. (‘230), of the annuloplasty ring (annuloplasty ring 12) are configured to be deployed by pulling one or more sutures (constraining wire 52) coupled to the anchors (hook members 46), the sutures (constraining wire 52) extending through the guide sheath (delivery capsule 54) and out of the access site of the heart (paragraph [0069]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774